Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomioka (US 2013/0257467 A1).
Regarding claim 1, Tomioka at ¶0092-0120, fig. 1-19, for example; in particular ¶0105-0110, fig. 11-14 discloses an IC socket [1] used in an electrical test for an electronic component [test electronic part, ¶0011], comprising: a probe [2] configured to contact a terminal of the electronic component; and a socket body [3] having a probe receptacle [12, 15] formed to house the probe [2], wherein the probe includes a tube [5, ¶0018] housed in the probe receptacle of the socket body, and a plunger [64] assembled to one end side of the tube and biased by a spring member [spring, ¶0020] housed in the tube such that a tip contacts the terminal of the electronic component, the plunger has a slider portion [19] slidably [¶0095] engaged with a plunger guide hole [134] formed in the socket body, the slider portion being prevented from rotating [because of 134, see fig. 11V], the plunger guide hole is formed in a plunger guide portion [top portion of 12 for 19a] placed to block one end side of the probe receptacle [19] has one side surface formed by cutting a rounded bar member [fig. 13, fig. 17] from one end side of a radial direction toward a center side, the one side surface extending from a tip side of the plunger along a central axis of the probe, or a pair of side surfaces formed by cutting a rounded bar member from one end side of the radial direction and the other end side of the radial direction toward the center side, the pair of side surfaces extending from a tip side of the plunger along the central axis of the probe, the one side surface of the slider portion or the pair of side surfaces of the slider portion are engaged with the plunger guide hole, and the socket body has a plunger projection amount restrictor [stop portion of 10 between 134 and 12 as shown in fig. 12, ¶0107] that abuts on the plunger to project the plunger from the plunger guide hole by a design dimension when the probe is inserted into the probe receptacle in a correct posture and abuts on the plunger to prevent the plunger from projecting from the plunger guide hole [¶0108] or project the plunger by an amount less than the design dimension when the probe is inserted into the probe receptacle in an erroneous posture. 
Regarding claim 5, Tomioka at ¶0092-0120, fig. 1-19, for example; in particular ¶0101-0102, ¶0105-0110, fig. 7-8 and 11-14 discloses an IC socket [1] used in an electrical test for an electronic component, comprising: a pair of probes [21, 22] including a force contact probe [force contact, ¶0101] and a sense contact probe [sense contact, ¶0101] configured to contact a terminal of the electronic component [test electronic part, ¶0011] and having a same shape [as shown]; and a socket body [3] having probe receptacles [12, 15] formed to house the probes, wherein the probe includes a tube [5] housed in the probe receptacle of the socket body and a plunger [64] [spring, ¶0020] housed in the tube such that a tip contacts the terminal of the electronic component, the plunger has a slider portion [19] slidably [¶0095] engaged with a plunger guide hole [134, fig. 12] formed in the socket body, the slider portion being prevented from rotating [because of 134, see fig. 11V], the plunger having a positioning surface [A1] that determines a projection amount of the probe from the plunger guide hole, the plunger guide hole is formed in a plunger guide portion [top portion of 12 for 19a] placed to block one end side of the probe receptacle to form a part of the probe receptacle, the slider portion [fig. 13, 17] has a side surface formed by cutting a rounded bar member from one end side of the radial direction to a center, the side surface having a semicircular cross-sectional shape [fig. 13C, 17C] perpendicular to a central axis of the probe and extending from a tip side of the plunger along the central axis of the probe, the positioning surface [horizontal surface as shown in fig. 13B, fig. 17B] is formed in a lower end of the side surface by cutting the rounded bar member from one end side of the radial direction to the center, the tip of the plunger is offset from the central axis of the probe, the pair of probes are housed in the probe receptacles while one of the probes is rotated by 180.degree. [19b, 19b of fig. 7A, 14C] with respect to the other probe in a projected shape onto a virtual plane perpendicular to the central axis of the probe, so that the probes are maintained in a correct posture in which the tips of the plungers are closest to each other, and the probe receptacle is formed such that the pair of positioning surfaces abut [fig. 7A-7B] on the plunger guide portion to project the plunger from the plunger guide hole by a design dimension when the probe is inserted in the correct posture, and a tip side of the plunger abuts on the plunger guide portion to [¶0107-0108].

Allowable Subject Matter
Claims 2-4 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claim 2 calling for an IC socket used in an electrical test for an electronic component, comprising: a plunger having first and second positioning surfaces having different vertical positions along a central axis of a probe, the second positioning surface is formed by cutting the rounded bar member from the other end side of the radial direction toward the center side and is placed on the other side surface of the slider portion farther from the tip of the plunger than the first positioning surface, the probe receptacle has a first abutting protrusion on which the first positioning surface is abuttable and a second abutting protrusion on which the second positioning surface is abuttable when the probe is inserted in a correct posture, the probe receptacle being formed such that the plunger projects from the plunger guide hole by a design dimension when the probe is inserted in the correct posture, and the first positioning surface abuts on the second abutting protrusion to prevent the plunger from projecting from the plunger guide hole or project the plunger by an amount less than the design dimension when the probe is inserted in an erroneous posture, as further defined.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claim 3 calling for an IC socket used in an 
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claim 4 calling for an IC socket used in an electrical test for an electronic component, comprising: a pair of side surfaces having a substantially triangular cross-sectional shape perpendicular to the central axis of the probe and extending from a tip side of the plunger along the central axis of the probe, in the pair of positioning slope surfaces, one of the pair of positioning surfaces is formed by cutting the rounded bar member from one end side of a radial direction to a center side and is placed in one of the pair of side surfaces of the slider portion, and the other positioning surface is formed by cutting the rounded bar member from the other end side of the radial direction to the center side and is placed in the other side surface of the slider portion, the probe receptacle is formed such that the pair of positioning surfaces abut on the plunger guide portion to project the plunger from the plunger guide hole by a design dimension when the probe is inserted in a correct posture, and a tip side of the plunger abuts on the plunger guide portion to prevent the plunger from projecting from the plunger guide hole or project the plunger by an amount less than the design dimension when the probe is inserted in an erroneous posture, as further defined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 11, 2021